Citation Nr: 0930179	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim of service connection for 
bilateral hearing loss, and, if so, whether the claim should 
be granted.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The Veteran had active service in the Navy from August 1945 
to August 1946, and in the Air Force from June 1951 to May 
1957.  He was also a member of the Utah Army National Guard, 
with intervals of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA), and retired from the 
National Guard effective in July 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The reopened issue of entitlement to service connection for 
bilateral hearing loss, and the issue of entitlement to 
service connection for tinnitus, are herein REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notice when further action is required 
by the appellant.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a February 2006 decision, and that decision was not 
appealed.  

2.  Additional evidence submitted since the February 2006 
denial of service connection for bilateral hearing loss 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  




CONCLUSION OF LAW

New and material evidence has been received since the last 
final decision denying service connection for bilateral 
hearing loss, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board herein grants the veteran's appealed request to 
reopen his claim for service connection for bilateral hearing 
loss.  That reopened claim is the subject of remand, below.  
Hence to the limited extent of this request to reopen herein 
decided, there is no reasonable possibility that any notice 
or development assistance would further the claim.

II.  Request to Reopen Claim for Bilateral Hearing Loss 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008) ; 38 C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

The threshold for normal hearing is from 0 to 20 decibels 
(dB), with higher thresholds indicating some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

In this case, the Veteran's request to reopen was filed after 
August 29, 2001.  For requests to reopen a finally decided 
claim received on or after that date, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective 
from Aug. 29, 2001).  Material evidence means existing 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Veteran was last previously denied service connection for 
bilateral hearing loss by a July 2002 RO decision, based on 
the service treatment records and service separation 
examination not showing hearing loss, and based on the 
absence of medical evidence of hearing loss meeting the 
regulatory requirements for hearing loss disability.  He did 
not appeal that decision.  The RO had in August 2001 
requested from the Veteran evidence of hearing loss incurred 
in service, and he had not replied.  

Evidence received since that last prior denial consisted of 
an October 2005 letter from a private audiologist informing 
that current hearing evaluation showed mild sloping to severe 
sensorineural hearing loss with fair word recognition 
bilaterally.  That audiologist also provided an opinion - 
based on information apparently reported  by the Veteran of a 
long interval of service from 1945 to 1982 with significant 
noise exposure over that interval - that the Veteran's 
service likely contributed to his current hearing loss.  

Weighing against reopening the claim is the fact that the 
October 2005 private audiologist's opinion is based on the 
inaccurate factual premise of continuous active service from 
1945 to 1982, whereas the Veteran's actual active service 
ended in May 1957, with only brief, intermittent periods of 
ACDUTRA and INACDUTRA thereafter, associated with his 
National Guard status.  Such an improperly based medical 
opinion is not generally considered to be probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).

However, that private audiologist's current findings of 
bilateral loss hearing are new evidence medically 
establishing, for the first time in the evidentiary record, 
the presence of such disability.  This, by itself, is new and 
creates a reasonable possibility of sustaining the claim for 
bilateral hearing loss on the merits.  Accordingly, reopening 
of the claim is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  In addition, the VA examination afforded the 
Veteran in May 2006, with its own findings of current 
bilateral hearing loss, affirms that basis for reopening the 
claim.  


ORDER

The claim for service connection for bilateral hearing loss 
is reopened, and to this extent the appeal is granted.  


REMAND

As noted in the decision hereinabove, the October 2005 
private audiologist opinion linking current bilateral hearing 
loss to service was apparently based on the inaccurate 
factual premise that the Veteran had been on continuous 
active service from 1945 to 1982, and hence that opinion is 
not cognizable to support the claim for either bilateral 
hearing loss or tinnitus.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  However, the opinion suggests the possibility 
that the Veteran's reported noise exposure in service 
contributed to current hearing loss and/or tinnitus.  

The Veteran has asserted that he was exposed to significant 
noise in service, potentially causing or contributing to 
current hearing loss and tinnitus.  He says that his in-
service noise exposure included noise from various weapons 
and explosives, as well as significant airplane noise over 
the course of 300 parachute jumps, in the course of his 
Special Forces activities both during the periods of 
continuous active service and his periods of ACDUTRA and 
INACDUTRA as a National Guardsman.  Service personnel records 
generally support his Special Forces and parachuting 
contentions.  

However, the record raises questions as to the relative 
contribution to his currently claimed disability of noise 
exposure in service versus exposure during periods as a 
civilian.  Specifically, while the VA audiologist who 
conducted an examination of the Veteran for compensation 
purposes in May 2006 was unhelpful in his failure to provide 
any useful opinion addressing etiology related to service, 
that audiologist did note the Veteran's self-report of 
activities as a civilian including logging and construction 
work.  This suggests more and more significant noise exposure 
in civilian occupations than the Veteran's initial report 
simply of being a farmer.  At the May 2006 examination, he 
contended that only hand tools were used for the logging 
(e.g., no chainsaws), and that he was only exposed to cement 
mixer noise during construction.  However, these self-reports 
of unusually limited noise exposures or activities in 
ordinarily loud or even deafening civilian occupations would 
appear to beg credulity.  The Veteran accordingly must be 
asked more specific questions concerning his non-service 
noise exposure, with more thorough answers concerning the 
nature and extent of logging and construction activities with 
which he was involved, and the nature of the noise to which 
he was exposed.  

A further VA examination is required to attempt to obtain 
medical opinions that were, by the May 2006 VA audiologist's 
own admission, beyond that audiologist's capacities to 
address.  In this regard, the Board notes its own 
responsibility to seek out sufficient medical evidence to 
support its conclusions.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide a detailed 
account of his noise exposure activities in 
service and out of service, including in 
civilian activities over the course of his 
Utah Army National Guard membership and 
thereafter, and to what extent he used 
hearing protection during these activities 
over the course of his life.  

a.  The Veteran should be specifically 
asked to detail and explain the nature, 
extent, and duration of his logging and 
construction activities as well as any 
other activities in which he participated 
which are ordinarily associated with 
significant noise exposure.  In 
describing his participation in these 
activities, he should give an account of 
the extent of his exposure to loud noises 
associated with those activities.

b.  The Veteran should be asked to 
provide any evidence he may have to 
support or corroborate his assertions of 
noise exposure or non-exposure.

2.  Obtain and associate with the claims 
file any as-yet-unobtained pertinent VA and 
private treatment records, with appropriate 
authorization.  

3.  Thereafter, afford the veteran an 
audiology examination by a qualified 
physician (not merely an audiologist) to 
assess the nature and etiology of his 
claimed bilateral hearing loss and 
tinnitus.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should review the 
veteran's reported source or history of 
hearing loss and tinnitus, his duties and 
activities in service, in the course of 
ACDUTRA and INACDUTRA as a Utah Army 
National Guard member, and after service 
(as documented and as alleged), and any 
other evidence of record which may inform 
questions of etiology as related to 
service.  The examiner should then answer 
the following:

a.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran has 
hearing loss which began in service or 
is otherwise causally related to 
service; or is such origin or 
causation unlikely (i.e., less than a 
50-50 degree of probability). 

b.  Also, is it at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that the veteran has 
tinnitus which began in service or is 
otherwise causally related to service; 
or is such origin or causation 
unlikely (i.e., less than a 50-50 
degree of probability).  

c.  In answering these questions, the 
examiner should review audiometric 
readings, and interpret whether these 
reflect hearing loss due to acoustic 
trauma, or whether they reflect age-
related or otherwise-incurred hearing 
loss.  The examiner should consider 
the Veteran's periods of active duty 
(AD) service from August 1945 to 
August 1946 in the Navy and from June 
1951 to May 1957 in the Air Force, as 
well as his later periods of 
occasional active duty for training 
(ACDUTRA) and inactive duty training 
(INACDUTRA) in the National Guard up 
until July 1980.  The examiner should 
note the Veteran's logging and 
construction activities (and any other 
ordinarily noisy activities) in lay 
occupations, including the nature, 
extent, and duration of noise exposure 
during those activities.

d.  In providing the above opinions, 
it is essential that the examiner 
review past and current lay statements 
by the veteran, and consider both 
documented evidence of any history of 
the disorders, as well as absence of 
any such history over any relevant 
time periods.  The examiner should 
also consider factors as identified 
within the record, such as work 
history and history of in-service and 
post-service noise exposure, which may 
affect the presence or absence of the 
claimed conditions.  The examiner 
should also review service treatment 
records, post-service clinical 
records, and medical assessments.  

e.  Note:  The term "at least as 
likely as not" as used above does not 
mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

f.  Any opinion provided should 
include discussion of specific 
evidence of record.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusions 
of the examiner should reflect review 
of the claims file, and should be 
supported by a discussion of pertinent 
evidence.

4.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If any 
benefit sought is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


